Case: 13-15776   Date Filed: 01/07/2015   Page: 1 of 2


                                                           [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 13-15776
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 1:13-cr-00010-JRH-BKE-4

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

DENTAVIA MCNAIR,


                                                            Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                        ________________________

                                (January 7, 2015)

Before HULL, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Danny L. Durham, appointed counsel for Dentavia McNair, has filed a

motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.
              Case: 13-15776     Date Filed: 01/07/2015   Page: 2 of 2


California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the

defendant’s convictions and sentences are AFFIRMED.




                                          2